Citation Nr: 0125015	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  97-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the right great toe, currently evaluated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from November 1968 to August 
1972.  This matter was originally before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefit sought on appeal.  In October 1998, the Board 
remanded the matter to the RO for further action.  Based on 
his request, the veteran was scheduled for a hearing at the 
RO in December 1997, but he canceled it in writing through 
his representative in November 1997.  The development 
requested by the Board has been completed and the veteran's 
case has been returned for further action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2.  The residuals of a gunshot wound to the right great toe 
primarily result in complaints of pain without objective 
evidence of gait disturbance or other functional loss, loss 
of muscle mass, related neurologic deficit, or more than 
moderate disability.  


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 
percent for the residuals of a gunshot wound to the right 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5310 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that the veteran 
sustained an accidental through and through gunshot wound of 
the right big toe from a .22 rifle while he was at home.  
There was no nerve or artery involvement.  On subsequent 
hospitalization, there were healing sites of entrance and 
exit wounds of the great toe with erythema about the toe 
area.  There was no adenopathy or marked edema.  The 
diagnosis was fracture of the medial condyles of the 
proximate and distal phalanges of the interphalangeal 
articulation.  

Service connection was established for residuals of gunshot 
wound of the right big toe by a rating decision by the RO in 
December 1975.  The RO utilized the rating code designation 
5299-5310, reflecting that the disability was a muscle 
injury, and assigned it a 10 percent disability evaluation.  

When the veteran was examined by the VA in October 1975, 
hyperextension of the right great toe was restricted 10-15% 
by pain in the interphalangeal joint.  There was also 
apparently some restriction in the ability to hyperextend the 
right great toe.  The veteran was able to assume the 
squatting position, but he favored the right great toe.  
There was some slight thickening around the interphalangeal 
joint of the right great toe.  There were no apparently 
restricting scars.  The diagnosis was accidental gunshot 
wound of the right great toe by history with residuals, 
including punctate metallic foreign bodies in the right great 
toe by X-rays, bony defect of the right great toe with 
subsequent healing and sclerosis, and minimal restriction in 
function of the right great toe.  

On VA examination in September 1996, the veteran reported 
that he sustained a gunshot wound to the right hallux in 
Vietnam.  He stated that he was evacuated, the area was 
cleaned out, and he recalled some bony debris being removed.  
Reportedly, the toe was splinted and he walked on crutches 
for approximately sixty days before returning to his usual 
activity.  The veteran stated that since then his toe had a 
cold, dead feeling and occasionally throbbed.  He preferred 
to walk on the lateral surface of his right foot.  He had 
never used a shoe insert.  He had worked as a welder in a 
shop, but since 1994 he had worked in welding and 
construction.  This required that he had to climb steel 
girders causing pain and a feeling of unsteadiness because of 
his foot.  Shortly after starting that work, he became aware 
of pain that started in the right calf and went up the 
posterior part of the right leg to the buttock.  He described 
this as sharp pain, but he denied any precipitating events or 
problems with it.  He related that sometimes he was unable to 
put weight on his foot because of this.  

On examination, the veteran's gait was normal.  Despite his 
report of walking on the outside of his right foot, he 
appeared to have a normal gait, and he did not demonstrate 
any asymmetry between right and left leg motions.  Tandem 
walking was well-done.  Romberg was negative.  The veteran 
was able to walk well on his heels and on the soles of his 
feet.  Appendicular coordination was grossly normal.  
Sensation was variably reported, however, on multiple tries, 
the veteran stated that there was decreased sensation on the 
plantar surface of the right great toe, but that all other 
parts of the toe had normal sensation.  There was some 
weakness of hallux flexion and extension with the veteran 
stating that this was uncomfortable.  Otherwise, strength was 
normal.  The examiner commented that the right great toe 
appeared normal.  There was a very well healed subtle linear 
scar about half way down the toe from its proximal origin.  
At one point, the veteran stated that he could not bend the 
toe, but he allowed passive flexion which appeared to be 
essentially full.  X-rays showed small bony lucencies along 
the medial aspect on both sides of the interphalangeal joint, 
however, joint spacing appeared fairly well preserved, and 
with the exception of mild narrowing of the joint space, the 
right foot appeared normal.  The assessments were status post 
gunshot wound to the right hallux with minimal sequelae, and 
stated history by the patient of gait disorder, although the 
gait examination appears normal.  

The examiner commented that it was understood that the 
veteran's toe might be uncomfortable, but that it is unclear 
why it would be numb, unless there had been nerve damage; 
that the veteran stated he walked on the outside of his foot, 
but this was not visualized on examination, with the 
veteran's gait being normal; that there was no solid evidence 
to absolutely implicate a radiculopathy; and that 
electromyogram and nerve studies were offered but rejected by 
the veteran.  

By a rating decision in October 1996, the RO continued the 10 
percent disability rating for the service-connected residuals 
of gunshot wound of the right great toe.  The veteran filed a 
notice of disagreement with the decision.  After he was 
issued a statement of the case, he filed a substantive 
appeal.  When the issue of the veteran's entitlement to an 
increased rating was considered by the Board in October 1998, 
it was noted that the veteran's principal contention appeared 
to be that he had functional loss of his right lower 
extremity as a residual of pain due to the  service-connected 
gunshot wound to the right great toe.  The Board noted that 
the examiner who conducted the September 1996 VA examination 
did not consider possible functional loss, and that pursuant 
to 38 C.F.R. §§ 4.40, 4.45 (1998) and DeLuca v. Brown, 8 
Vet.App. 202 (1995), VA must consider the veteran's complaint 
that pain results in functional loss in the assignment of the 
disability rating.  Consequently, the Board requested further 
development of the evidence in the Remand decision.  
Specifically, the RO was to arrange for the veteran to 
undergo orthopedic and neurological examinations in order to 
determine whether he has functional loss of his right lower 
extremity due to pain associated with residuals of the 
service- connected gunshot wound to the right great toe.  

On VA neurologic examination, in November 1998, the veteran's 
claims folder was reviewed.  It was noted that no surgical 
intervention was necessary after his initial injury to the 
right great toe.  The veteran complained of a constant dull 
ache in the toe, which he described as being throbbing on 
occasion.  He was employed as a welder in the construction 
industry.  Much of his job required working on boilers, which 
meant that he had to climb beams and stand on his toes much 
of the time.  At other times while welding, he was required 
to be on his knees much of the time with his toes flexed 
underneath him.  Reportedly, this caused him a lot of 
discomfort.  His feet and lower extremities did not feel 
particularly weak, but he had some stiffness in the right 
great toe and it swelled on occasion.  It was not hot or red.  
He stated that he walked on the lateral aspect of his right 
foot.  He had no pain with standing or normal walking.  
Reportedly, pain occurred while working and being required to 
put much of his weight on his toes while he was welding.  He 
took no medication for pain.  He did not require crutches, 
braces, corrective shoes or other devices.  There was no 
history of surgery.  He was able to attend to all of his 
activities of daily living and was able to perform his job, 
but his job was associated with much pain from prolonged 
immobilization with weight on his toes.  He denied any right 
leg weakness.  Although the veteran stated that he had 
chronic throbbing pain in his right toe, there were no 
symptoms of paresthesia, dysesthesia, or lack of sensation.  

On examination, the veteran walked with a limp favoring the 
right foot.  Grossly, the right foot had no abnormalities.  
There was a 1 cm square callus over the lateral aspect of the 
metatarsophalangeal joint.  The veteran was unable to flex 
his great toe because of pain.  There was an ill-defined, 
well-healed, non-disfiguring, non-raised scar over the dorsal 
aspect of the right great toe half way up the toe from its 
proximal origin.  Sensation was intact.  Capillary refill was 
brisk.  There were no nail abnormalities, hammertoes, edema, 
skin or vascular changes.  Posture on standing and rising on 
the toes was normal.  The veteran's shoes showed no abnormal 
wear; however, he stated that they were not his shoes.  The 
examiner repeated the findings of the September 1996 X-rays.  
The examiner reported that no diagnostic or clinical tests 
were indicated.  

Diagnostically and in response to the questions posed, the 
examiner commented that the veteran did not have functional 
loss of his right lower extremity; that he was able to 
perform a physically demanding job; that there was no 
evidence of neuropathy and no loss of muscle mass of either 
lower extremity; and that there was no evidence of neurologic 
deficits related to the residuals of the gunshot wound of the 
right great toe.  It was further opined that, obviously, the 
veteran had pain in the toe while working at his job which 
requires him to bear a great deal of weight on his toes while 
climbing; that he was able to fulfill the duties of his job 
currently; that in the future he might not be able to do this 
because of pain; and that he might have to seek other 
employment at that time.  


Analysis

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)] redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
For the reasons set forth herein, the objective evidence 
appears fully sufficient to render an equitable decision, 
especially in light of the special orthopedic and neurologic 
examinations which were requested by the Board by the Remand 
of October 1998.  Further, most recently, in the supplemental 
statement of the case in February 2001, the RO provided the 
veteran detailed information regarding the impact of the VCAA 
on his claim and of the assistance available to him regarding 
the claim.  It is the judgment of the Board that further 
assistance to the appellant is not required in order to 
comply with the duty of the Department of Veterans Affairs 
(VA) to notify and to assist mandated by the VCAA and the 
implementing regulations.  

It is the judgment of the Board that the mandates of the VCAA 
have been met by the RO.  The record reflects that the 
appellant has not alleged the existence of any service 
medical records, or any other Federal government records, not 
already in the claims file.  The Board notes that the 
appellant has been afforded several examinations recently, 
including most recently special orthopedic and neurologic 
examinations.  The findings on the examinations are full and 
complete and provide ample evidence for equitably deciding 
the matter before the Board.  In the absence of any 
indication that there is outstanding medical evidence which 
might be obtained, it appears that there is no readily 
identifiable evidence or source that would obligate the VA to 
further assist with development of the claim.  

Because the disability at issue does not have its own 
evaluation criteria assigned by VA regulations, a closely 
related disease or injury was used for this purpose.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  

The record reveals that the appellant's right toe disability 
has never been diagnosed as a muscle injury upon competent 
medical examination, notwithstanding the use of muscle rating 
codes when the appellant was initially granted service 
connection and subsequently.  Inasmuch as service connection 
for the residuals of a gunshot wound to the right great toe 
has been in effect for more than 10 years, the grant of 
service connection is protected by law.  See 38 U.S.C.A. § 
1159 (West 1991); 38 C.F.R. § 3.957 (2001).  Also, inasmuch 
as the 10 percent evaluation has been in effect for more than 
20 years, it is a "protected" rating which cannot be reduced 
(except with a showing of fraud or other circumstances not 
present in this case).  38 C.F.R. § 3.951 (2001).  

By regulatory amendment effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should and we so hold will apply 
unless Congress provided otherwise or permitted the VA to do 
otherwise and the Secretary did so.  The appellant's 
disability must therefore be evaluated under the rating 
criteria concerning evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma which existed prior to July 3, 1997, and the current 
criteria, made effective on July 3, 1997, to determine which 
is more favorable to the appellant.  The RO initially 
evaluated the appellant's condition under the pre-amendment 
criteria, and then reconsidered it through supplemental 
statements of the case in March 2000 and February 2001, under 
the new criteria.  

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997. As such, the Board will set 
forth the appropriate material for both the old and the new 
versions of that regulation.  

Under the pre-amendment criteria, 38 C.F.R. § 4.56 provided 
that a slight disability of the muscle was a simple wound of 
muscle without debridement, infection, or effects of 
laceration.  The service medical records would show a record 
of a wound of slight severity or relatively brief treatment 
and return to duty and healing with good functional results.  
There would be no consistent complaints of cardinal symptoms 
of muscle injury or painful residuals.  Objectively, the 
medical evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
would be no significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56(a).  

A moderate disability of muscles was a through and through or 
deep penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment.  There would be 
absence of the explosive effect of a high velocity missile, 
and of residuals of debridement or of prolonged infection.  
The service medical records would show a record of 
hospitalization in service for treatment of the wound.  In 
addition, there would be records following service of 
consistent complaints of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objectively, the medical evidence 
would show a moderate injury to a muscle group manifested by 
entrance and (if present) exit scars which would be linear or 
relatively small and so situated as to indicate relatively a 
short track of missile through tissue; signs of moderate loss 
of deep fasciae or muscle substance or impairment of muscle 
tonus, and definite weakness on comparative tests.  38 C.F.R. 
§ 4.56(b).  

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate a track of missile through important muscle 
groups.  Further, there would be indications on palpation of 
moderate loss of deep muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved would provide positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).  

A severe disability of muscles was termed a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple low velocity missiles, or the 
explosive effect of a high velocity missile, or to a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  The service 
medical records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds.  There might also be evidence of 
unemployability because of an inability to keep up with the 
work requirements.  Objectively, the medical evidence would 
show a severe injury to a muscle group manifested by 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups by the 
track of the missile.  X-rays might show minute, multiple, 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effects of the 
missile.  Palpation would reveal moderate or extensive loss 
of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  Tests of strength or endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, might be present.  Visible or 
measured atrophy might be present, with adaptive contractions 
of the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, would also be 
indicative of the severe type of muscle damage.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there were 
sufficient evidence of severe disability.  38 C.F.R. § 
4.56(d).  

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  

Examination of the amended version of 38 C.F.R. § 4.56 
reveals it to be otherwise essentially the same as its 
predecessor.  Additionally, the current provisions of 38 
C.F.R. § 4.56(a) and (b) were formerly contained in 38 C.F.R. 
§ 4.72, effective prior to July 3, 1997.  However, for the 
sake of clarity and in order to show that both versions have 
been fully considered by the Board, the Board will set forth 
the new version.  

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.  

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  

The Rating Schedule as it pertains to Muscle Group 
designations was also revised as of July 3, 1997, and here 
the changes were merely in the presentation of the 
identifying information pertaining to each Muscle Group.  
There is no substantive distinction between the rating 
criteria as established prior to July 3, 1997, and 
thereafter.  Group X was initially designated thus: 
"Intrinsic muscles of the foot. Plantar: (1) Flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti V; (4) 
quadratus plantae; (5) lumbricales (4); (6) flexor hallucis; 
(7) abductor hallucis; (8) flexor digiti V, brevis; (9) 
adductor digiti V, opponens digiti V; interossei plantar. 
(Function: Movements of the forefoot and toes. Propulsion 
thrust in walking.)  Other important plantar structures: 
Plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes."  The criteria for 
rating disabilities of the muscle group provided for a 30 
percent evaluation for a severe disability, 20 percent for 
moderately severe, 10 percent for moderate, and zero percent 
for slight disability. Dorsal: (1) Extensor hallucis brevis; 
(11) extensor digitorum brevis; (2) dorsal interossei (4).  
Other important dorsal structures: Cruciate crural, deltoid 
and other ligaments.  Tendons of long extensors of toes and 
peronei muscles.  The criteria for rating the dorsal Group X 
muscles called for 20 percent for severe disability, 10 
percent for moderately severe, 10 percent for moderate, and 
zero percent for slight disability.  The minimum rating for a 
through and through wound to the foot is noted to be 10 
percent.  The changes to the criteria effectuated in July 
1997 merely altered the presentation of the information as 
provided, and no substantive change resulted.  38 C.F.R. § 
4.73, DC 5310 (1996); 38 C.F.R. § 4.73, DC 5310 (1997 & 
2001).  

Pursuant to 38 C.F.R. § 4.71a, DC 5281 (1997), hallux 
rigidus, if unilateral and severe, is rated under the 
criteria for severe hallux valgus.  Unilateral hallux valgus 
is rated as 10 percent disabling if operated with resection 
of metatarsal head, and also as 10 percent disabling if 
severe, equivalent to amputation of the great toe. 38 C.F.R. 
§ 4.71a, DC 5280.  Malunion or nonunion of the tarsal or 
metatarsal bones is evaluated as 30 percent disabling for 
severe conditions, 20 percent for moderately severe and 10 
percent for a moderate disability.  A 40 percent evaluation 
is warranted for actual loss of use of the foot.  38 C.F.R. § 
4.71a, DC 5283.  Other foot injuries are evaluated as 30 
percent disabling for severe, 20 percent for moderately 
severe and 10 percent for moderate, with 40 percent for 
actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5284.  
These rating criteria have not been revised since the 
initiation of the appellant's claim.  

It is now well-settled that part of the determination 
relative to the nature and extent of a disability resulting 
from an incident of military service is examination of the 
question of whether one rating code is "more appropriate" 
than another that may have been previously employed.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); (Observing that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology).  

As early as when the veteran was examined by the VA in 
October 1975, he had only minimal restriction in function of 
the right great toe.  The record reveals that the appellant's 
right toe disability has never been diagnosed as a muscle 
injury upon competent medical examination, notwithstanding 
the use of muscle rating codes by the RO when the appellant 
was initially granted service connection.  In fact, the 
objective findings on VA examinations do not reflect that the 
appellant's disability involves injury to either muscles, 
tendons or ligaments.  In sum, the medical evidence does not 
indicate that the appellant has a muscle injury.  

Because service connection remains in effect for a muscle 
injury under 38 C.F.R. § 4.73, Diagnostic Code 5310, the 
Board must apply the relevant criteria to ascertain if the 
disability picture approximates the assignment of a rating 
higher than the currently assigned 10 percent under that 
diagnostic code.  In order for a 20 percent disability rating 
to be assigned, the appellant's disorder would need to 
approximate one that is "moderately severe" under the 
diagnostic criteria.  

As noted above, the regulatory amendments effective June 3, 
1977 did not significantly alter the previously applicable 
provisions for the evaluation of disabilities residual to 
healed gunshot wounds.  Under both versions, a moderately 
severe disability would be characterized by a disability 
picture approximating objective findings of entrance or exit 
scars which are relatively large, with indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscle.  Strength and endurance tests of muscle 
groups would give positive evidence of marked or moderately 
severe loss.  That level of disability is not portrayed by 
the extensive examination findings in this case.  Compare 38 
C.F.R. § 4.56(c) (1996) and 38 C.F.R. § 4.56(d)(3)(1997).  

The disability picture resulting from the appellant's 
service-connected gunshot wound residuals clearly do not 
approximate the requisite clinical findings for an increased 
rating as a muscle injury under 38 C.F.R. § 4.73.  There have 
not been demonstrated relatively large entrance or exit scars 
and muscle loss has not been found.  See in that regard all 
of the VA examination reports included herein.  Although the 
appellant has reported pain and decreased range of motion has 
been noted, the appellant was noted on examination to have 
complete passive range of motion.  Albeit the veteran claims 
an altered gait, his gait has been reported on examinations 
as being essentially normal throughout.  In sum, the clinical 
evidence does not approximate any findings which would be 
consistent with the assignment of a 20 percent disability 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5310.  

Remaining is the question of whether a higher disability 
rating is warranted under some other rating code.  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), it was held that 
service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be  avoided.  38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

The appellant here has a single disability the residuals of a 
gunshot wound to the right great toe.  Although, as discussed 
above, service connection remains in effect for a muscle 
injury because such rating is protected by law, the competent 
medical evidence of record does not indicate that a muscle 
injury has ever been diagnosed.  The Board has considered 
whether the appellant's disability may be evaluated under any 
other potentially applicable diagnostic codes.  Here, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 
5281 specifically address diagnoses of hallux valgus and 
hallux rigidus, respectively and thus might be appropriate 
alternative rating codes.  Under Diagnostic Code 5280 
[unilateral hallux valgus] the only disability rating is 10 
percent, whether the condition is severe and equivalent to 
amputation of the great toe or whether it has been operated 
on with resection of the metatarsal head.  Under Diagnostic 
Code 5281, unilateral severe hallux rigidus is rated as 
severe hallux valgus, also at an evaluation of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 calls for 
degenerative arthritis established by X-ray findings to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, there are no such codes for the feet or 
toes.  The evidence of record does not support a finding that 
there exists or has existed any malunion or nonunion of the 
tarsal or metatarsal bones of the foot, and therefore a 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5283 is not 
appropriate.  Likewise, there has not been shown to be any 
"other" injury to the foot to warrant consideration under 
Diagnostic Code 5284.  

The Board notes that narrowing of the joint space suggests 
that osteoarthritis may be present.  However, a separate 10 
percent rating for osteoarthritis is not called for under the 
circumstances presented in this case.  Although compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5003 does not constitute pyramiding in all 
cases, separate and distinct symptomatology sufficient to 
support two disability ratings must be identified.  See 
VAOPGCPREC 9-98 (August 14, 1998), which indicated in a 
footnote that "[a] separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991) [emphasis added by the Board].  Here, 
whether there is X-ray evidence of osteoarthritis or not, it 
is the judgment of the Board that such is contemplated as 
part of the service-connected residuals reflective of 
moderate disability and a separate rating would constitute 
pyramiding.  

The Board has considered that other Diagnostic Codes might 
provide a more favorable decision.  Several foot 
disabilities, including weak foot (Code 5277), claw foot 
(Code 5278), metatarsalgia (Code 5279), and malunion or 
nonunion of the tarsal or metatarsal bones (Code 5283) have 
been considered.  38 C.F.R. § 4.71a (2000).  The medical 
evidence does not show that any of these conditions have been 
established as service connected or demonstrated generally.  
The Board further observes that in light of the Court's 
holding in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
appellant is not entitled to a higher rating pursuant to 38 
C.F.R. §§ 4.40 and 4.45 because 10 percent is the maximum 
rating available under Diagnostic Codes 5280 and 5281.  
Therefore, the Board finds no basis on which to grant an 
increased evaluation for the service-connected residuals of 
gunshot wound of the right great toe, currently evaluated as 
10 percent disabling.  

Despite his statement that he has to walk on the side of his 
foot, the veteran has not displayed any particular difficulty 
in ambulation on multiple examinations.  Also as noted, none 
of the clinical evidence suggests that the veteran has 
disability beyond the right great toe.  Therefore, rating 
codes for involvement of all toes, unilateral without claw 
foot, are inapplicable.  The objective evidence is against a 
conclusion that the disability has any impact on the 
veteran's current employment based, primarily, on a specific 
finding to that effect by VA's examiner and the veteran's 
recorded symptoms on examinations, including the lack of the 
necessity of any medical treatment, especially surgery, and 
the absence of a need for pain medication.  Admittedly, the 
veteran complains of a chronic painful right big toe, but the 
residuals have been termed minimal or mild for years by 
clinicians.  

Within the framework discussed herein, when there is a 
question as to which rating should be assigned to a 
disability, the higher must be chosen if the disability 
picture based on the record more closely approximates the 
criteria for it than for the lower rating.  38 C.F.R. § 4.7 
(2001).  Also, when after a careful review of all assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim 
concerning the evaluation of disability will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b) (West 1991).  

The Board also acknowledges that there are situations in 
which the application of 38 C.F.R. §§ 4.40 and 4.45 may be 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
appellant's joints.  However, considering the standards 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign a higher rating for the right great toe 
disorder here.  No weakness, incoordination, fatigability, 
instability, tenderness, redness, heat, abnormal movement, 
atrophy, nor muscle wasting has been clinically demonstrated.  
The condition does not preclude the veteran from engaging in 
the strenuous work activity in which he is currently engaged.  
Although the most recent examiner envisions that this may 
change in the future requiring a different occupation for the 
veteran, the evidence provides ample support for a conclusion 
that there is currently no schedular or other basis for 
assigning a disability evaluation in excess of the current 10 
percent rating.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the right great toe is denied.  



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 

